      0:19-cv-03200-TMC    Date Filed 10/27/20   Entry Number 69   Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA
                        ROCK HILL DIVISION

Trayvon Rafael Hill,                 )
                                     )
                   Plaintiff,        )       Case No. 0:19-cv-3200-TMC
                                     )
                                     )
vs.                                  )
                                     )               ORDER
                                     )
Scotty Bodiford; Zachary Day,        )
                                     )
                                     )
                   Defendants.       )
                                     )

       On November 12, 2019, Plaintiff Trayvon Rafael Hill (“Hill”), proceeding

pro se, brought this action under 42 U.S.C. § 1983, asserting claims against

Defendants under the Eighth and Fourteenth Amendments based on alleged injuries

he suffered in an attack by a fellow prisoner at the Greenville County Detention

Center. (ECF No. 1 at 4–7). The case was referred to a magistrate judge for all

pretrial proceedings pursuant to 28 U.S.C. § 636(b)(1) and Local Civil Rule

73.02(B)(2)(e) (D.S.C.).

       On July 28, 2020, Defendants filed a motion for summary judgment. (ECF

No. 51). The magistrate judge issued an order pursuant to Roseboro v. Garrison,

528 F.2d 309 (1975), advising Plaintiff of the summary judgment process and the

possible consequences—including dismissal of his action—if he failed to submit an

                                         1
     0:19-cv-03200-TMC      Date Filed 10/27/20   Entry Number 69     Page 2 of 4




adequate or timely response to Defendants’ motion. (ECF No. 52). On July 29,

2020, the clerk’s office mailed the Roseboro order to Plaintiff at the Greenville

County Detention Center. (ECF No. 54). The Roseboro order was not returned as

undeliverable and Plaintiff has not provided the court with a change of address.

      Despite having been so advised, Plaintiff did not file a response to

Defendants’ motion for summary judgment. Accordingly, on September 8, 2020,

the magistrate judge entered an order advising Plaintiff that it appeared Plaintiff did

not oppose the summary judgment motion and might wish “to abandon this action.”

(ECF No. 61). The magistrate judge directed Plaintiff to notify the court “whether

he wishes to continue with this case and to file a response to the defendants’ motion

for summary judgment within fourteen (14) days from the date of this order.” Id. at

1. The magistrate judge warned Plaintiff that if he failed to respond, “this action will

be recommended for dismissal with prejudice for failure to prosecute” under Rule

41(b) of the Federal Rules of Civil Procedure. Id. at 2. The order was mailed to

Plaintiff at the Greenville County Detention Center. (ECF No. 62). As before, the

order was not returned as undeliverable.

      On September 30, 2020, the magistrate judge issued a Report and

Recommendation (the “Report”) (ECF No. 65), recommending the case be

dismissed without prejudice pursuant to Rule 41(b) based on Plaintiff’s failure to

prosecute and to comply with the court’s directives. The Report also recommended


                                           2
     0:19-cv-03200-TMC      Date Filed 10/27/20   Entry Number 69     Page 3 of 4




that any pending motions be terminated. Id. at 2. The magistrate judge further

advised Plaintiff of his right to file objections to the Report and of the consequences

of failing to file adequate or timely objections Id. at 3. The Report was mailed the

same day to Plaintiff at the Greenville County Detention Center address he had

provided the court. (ECF No. 66).        The Report was not returned marked as

undeliverable.

      It is well established that a court has the authority to dismiss a case pursuant

to Rule 41(b) for failure to prosecute or failure to comply with orders of the court.

See Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989). “The authority of a court to

dismiss sua sponte for lack of prosecution has generally been considered an ‘inherent

power,’ governed not by rule or statute but by the control necessarily vested in courts

to manage their own affairs so as to achieve the orderly and expeditious disposition

of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962). In considering

whether to dismiss an action pursuant to Rule 41(b), the court should consider four

factors:

             (1) the degree of personal responsibility on the part of the
             plaintiff;
             (2) the amount of prejudice to the defendant caused by the
             delay;
             (3) the [plaintiff's history of] proceeding in a dilatory
             fashion; and,
             (4) the effectiveness of sanctions less drastic than
             dismissal.

                                          3
     0:19-cv-03200-TMC      Date Filed 10/27/20    Entry Number 69     Page 4 of 4




Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978) (internal quotation marks

omitted). These four factors “are not a rigid four-pronged test,” and whether to

dismiss depends on the particular circumstances of the case. Ballard, 882 F.2d at

95. For example, in Ballard, the court reasoned that “the Magistrate’s explicit

warning that a recommendation of dismissal would result from failure to obey his

order” was an important factor supporting dismissal. See id. at 95–96.

      Having considered the record in light of the applicable factors, the court

concludes that it is appropriate to dismiss this action. Accordingly, the court

ADOPTS the recommendation of the Report that Plaintiff’s case be dismissed for

failure to prosecute under Rule 41(b) and for failure to comply with court orders.

(ECF No. 65). It is therefore ORDERED that Plaintiff’s action be DISMISSED

without prejudice and that any pending motions be terminated as moot. The clerk

of court shall provide a filed copy of this order to Plaintiff at his last known address.

      IT IS SO ORDERED.

                                               s/Timothy M. Cain
                                               United States District Judge
Anderson, South Carolina
October 27, 2020


                        NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified of the right to appeal this order pursuant to

Rules 3 and 4 of the Federal Rules of Appellate Procedure.


                                           4
